JUDGE DuRELLE
delivered the opinion of the court.
This record brings up for decision the question whether public school property, belonging to the Louisville School *215Board, can be subjected to the payment of an assessment for the original 'Construction of a street.
Sections 2833-4, Kentucky Statutes, provide that the original construction of a street shall be at the cost of the owners of lots in each fourth of a square, and that a lien therefor shall exist on the land which may be enforced by proceedings in court. The remedy, therefore, if any, is by a judgment for the enforcement of the lien and the sale of the property, and the question is whether the property of the school board held by it for the use of the State to carry on the system of common schools established under the Constitution is subject to execution levy or to decretal sale to satisfy a lien for street improvements.
In our opinion it can not be subjected. The Constitution provides for a common school system and for the creation of a fund to maintain it, which shall be appropriated “to no other purposes.” Sections 183-4.)
The statutes enacted in pursuance of these provisions of the Constitution provide for a board of education, a superintendent of public instruction, county superintendents and school trustees as agencies of the State to carry out the constitutional requirements. (Kentucky Statutes, section 4337, et seq.)
Both in the counties and the municipalities, the school trustees hold the school property in trust for the State for the use of the public schools. (Section 4437, et seq., and 2949, et seq.)
The beneficial use of the property is the State’s. The salaries of the teachers, being paid them for public purposes, are not subject to garnishment. (Allen v. Russell, 78 Ky., 105.)
The powers of the school board to sue and be sued, etc., *216are limited to doing so “for school purposes.” (Section 2949.)
Being' State property there is no. need of an exception in the law to exempt the property held in trust by the school board from subjection to a lien for taxes or assessments. (City v. Commonwealth, 1 Duvall, 296; 17 Ky. Law Rep., 445.)
Moreover, it would1 seem that the appropriation of any' part of the fund or the taxes which have been devoted to the purposes of the common school system to the payment either of general taxation for the support of the State government or of special, assessments to pay the cost of street improvements would be an appropriation thereof to another purpose than that of the school system, and, therefore, forbidden by section 1S4, of the Constitution. (Collins v. Henderson, 11 Bush, 88; Auditor v. Holland, 14 Bush, 151.)
As the city had authority to contract for the work, but no authority to make it a charge upon the abutting property which belonged to the school board, it was liable to the contractor for the cost of the work, and the chancellor correctly so held. (City v. Nevin, 10 Bush, 550; Craycroft v. Selvage, 10 Bush, 698.)
Judgment affirmed.